Citation Nr: 0818985	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  97-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for service-
connected median/ulnar neuropathy of the left hand, currently 
evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Morgan, Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to June 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).

Procedural history

The procedural history of this issue is long and complex, and 
was fully detailed up to that point in a decision of the 
Board dated June 8, 2006.

In its June 2006 decision, the Board denied the veteran's 
claim of entitlement to a disability rating in excess of 20 
percent for his service-connected left hand disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In October 2007, 
counsel for the veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated October 18, 
2007 granted the motion, vacated the Board's June 2006 
decision, and remanded the case to the Board.  

As will be set out in detail below, in order to comply with 
the terms of the Joint Motion and the October 2007 Order of 
the Court, a remand of this matter is required.  The appeal 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action on his part is required.


REMAND

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In May 2005, the Board remanded this issue for a VA medical 
examination which would address DeLuca factors (including the 
effect of prolonged use of the left hand on functional loss 
and the possible existence of weakness of the left abductor 
pollicis brevis muscle and its extent).  The veteran reported 
for such an examination in August 2005.  The examiner 
determined that "there is no clear-cut weakened movement or 
fatigability" and that "there is no weakness of the left 
abductor pollicis brevis in its extent." 

In the October 2007 Joint Motion, it was asserted that the 
August 2005 VA examination failed to comply with the Board's 
May 2005 Remand and specifically failed to address whether 
symptomatology attributable to a cause other than the left 
hand neuropathy was responsible for the veteran's complaints, 
failed to reflect whether or not testing was necessary to 
determine if the veteran experiences functional loss on 
prolonged use and did not include an adequate statement of 
rationale for the conclusions reached.  As such, it was 
determined that in its June 2006 decision the Board had 
failed to ensure compliance with its prior May 2005 Remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

Accordingly, in order to comply with the terms of the October 
2007 Joint Motion and Court Order, an additional VA 
examination is required. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be afforded a VA 
examination by a physician with expertise 
in neurology to determine the nature and 
present severity of the service-connected 
median/ulnar neuropathy of the left hand.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  If the examining 
physician determines that certain 
symptomatology is attributable to causes 
other than the service-connected median 
and ulnar neuropathy of the left hand 
(such as carpel tunnel syndrome), this 
should be made clear in the examination 
report.  Any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or upon prolonged use of 
the left hand.  The examiner should 
specifically conduct any testing deemed by 
him or her to be necessary to properly 
evaluate the effect of repeated use of the 
left hand on its functional ability.  The 
examiner should also note the effect of 
prolonged use of the veteran's left hand 
on his ability to procure and maintain 
employment and perform the activities of 
daily living.  The examiner should also 
specifically comment on whether there is 
any weakness of the left abductor pollicis 
brevis and its extent.  The complete 
rationale for all opinions expressed 
should be included in the examination 
report, and the report should be 
associated with the veteran's claims 
folder. 

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



